


EXHIBIT 10.1


FIRST AMENDMENT TO CREDIT AGREEMENT

        This First Amendment to Credit Agreement (the “Amendment”) is made and
entered into this 7th day of February, 2005, by and between BANK OF THE WEST
(the “Bank”) and THE CHEESECAKE FACTORY INCORPORATED (the “Borrower”) with
respect to the following:

        This Amendment shall be deemed to be a part of and subject to that
certain Credit Agreement dated as of December 30, 2003 as it may be amended from
time to time, and any and all addenda and riders thereto (collectively the
“Agreement”). Unless otherwise defined herein, all terms used in this Amendment
shall have the same meanings as in the Agreement. To the extent that any of the
terms or provisions of this Amendment conflict with those contained in the
Agreement, the terms and provisions contained herein shall control.

        WHEREAS, the Borrower and the Bank mutually desire to extend and/or
modify the Agreement.

        NOW THEREFORE, for value received and hereby acknowledged, the Borrower
and the Bank agree as follows:

                 1. Extension of Expiration Date. The date provided for in the
definition of Expiration Date in Section 1.1.11of the Agreement shall be
extended to December 31, 2006.

                 2. Representations and Warranties. The Borrower hereby
reaffirms the representations and warranties contained in the Agreement and
represents that no event, which with notice or lapse of time, could become an
Event of Default, has occurred or is continuing.

                 3. Confirmation of Other Terms and Conditions of the Agreement.
Except as specifically provided in this Amendment, all other terms, conditions
and covenants of the Agreement unaffected by this Amendment shall remain
unchanged and shall continue in full force and effect and the Borrower hereby
covenants and agrees to perform and observe all terms, covenants and agreements
provided for in the Agreement, as hereby amended.

                 4. Governing Law. This Amendment shall be governed and
construed in accordance with the laws of the State of California to which
jurisdiction the parties hereto hereby consent and submit.

                 5. Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, this Amendment has been executed by the parties
hereto as of the date first hereinabove written.


BANK:

BANK OF THE WEST

By:
       ————————————————

       Jason Horstman, Vice President
       Name/Title BORROWER:

THE CHEESECAKE FACTORY INCORPORATED

By:
       ————————————————

       Michael Dixon, Chief Financial Officer
       Name/Title


4

--------------------------------------------------------------------------------